Citation Nr: 1220263	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury, including disabilities of the left foot, hip and leg.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to November 1968.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 1999 rating decision, the RO, inter alia, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for residuals of a left ankle injury, to include disabilities of the left foot, hip and leg.  Also in the January 1999 rating decision, the RO denied service connection for a low back disability.  In April 1999, the appellant testified before a Hearing Officer at the RO.  

In October 2000, the Board remanded the matter for due process considerations.  

While the matter was in remand status, the appellant continued to pursue additional claims, including entitlement to service connection for PTSD.  In a June 2002 rating decision, the RO denied service connection for PTSD.

In a September 2002 decision, the Board reopened the claim of service connection for residuals of a left ankle injury, including disabilities of the left foot, hip, and leg, but determined that additional evidentiary development was necessary prior to further appellate consideration.  In October 2003, the Board again remanded the matter for additional evidentiary development.  

In a June 2005 decision, the Board denied service connection for residuals of a left ankle injury, including disabilities of the left foot, hip, and leg, as well as service connection for a low back disability.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2007 memorandum decision, the Court set aside the Board's June 2005 decision and remanded the matter for readjudication.

In June 2008 and November 2008, the Board remanded the matter to the RO for due process considerations.  In a November 2009 decision, the Board denied service connection for residuals of a left ankle injury, including disabilities of the left foot, hip, and leg; a low back disability; and PTSD.  

The appellant again appealed the Board's decision to the Court.  In a September 2011 memorandum decision, the Court set aside the Board's November 2009 decision and remanded the matter for readjudication.

While the appellant's appeal was pending before the Court, he continued to pursue additional claims at the RO.  In an April 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective August 4, 2010.  Also in the April 2011 rating decision, the RO increased the rating assigned for the appellant's service-connected diabetes mellitus to 20 percent, effective January 11, 2011.  

The award of service connection for PTSD constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In May 2011, the appellant indicated that he disagreed with both of the disability ratings assigned by the RO in the April 2011 rating decision.  The record currently available to the Board contains no indication that the RO has issued a Statement of the Case addressing the issues of entitlement to an initial rating in excess of 10 percent for PTSD and entitlement to a rating in excess of 20 percent for diabetes mellitus.  Under these circumstances, a remand is necessary.  See 38 C.F.R. § 19.9(c)(2011); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand is necessary).  

Also in May 2011, the appellant submitted additional claims, including entitlement to service connection for high blood pressure, high cholesterol, neuropathy, an enlarged prostate, a liver disability, joint disease, and gout.  Because the RO has not yet adjudicated these newly raised claims, the Board does not have jurisdiction over them and they are referred for appropriate action.

For the reasons set forth below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2011 memorandum decision, the Court noted that the record on appeal did not contain a complete copy of a March 2003 VA medical examination report, but only pages four to seven.  A review of the record, including the Court's August 2007 memorandum decision referencing the March 2003 VA medical examination report, indicates that the complete examination report was previously of record.  It appears, however, that the first three pages of the examination report were indeed lost at some point after the issuance of the Board's November 2009 decision but before the most recent memorandum decision issued by the Court.  To ensure that the record on appeal is complete, therefore, the RO should obtain another copy of the March 2003 VA medical examination report in its entirety and associate it with the record.  

Also in its September 2011 memorandum decision, the Court held that, in addition to being incomplete, the March 2003 VA examination report was inadequate as the rationale provided by the examiner fell "far short of a 'reasoned medical explanation.'"  Memorandum decision at page 3 (noting that the examiner's "so-called 'rationale' contains no medical analysis at all, and amounts to little more than a partial recitation of facts").  

Specifically, the Court felt 

uninformed why the examiner presumably believes that whoever examined the [appellant's] ankle in Vietnam in 1967, on the basis of unspecified training, in an unspecified medical facility, may be depended on to have rendered the appropriate diagnosis based on unspecified tests, if any.  The appellant stated that the "medic" conducted only a visual inspection before returning him to duty.  After service the appellant received diagnoses that included tarsal tunnel syndrome, for which he had surgery, and nerve entrapment.  The VA examiner offered no medical explanation how the in-service examination, perhaps (according to the appellant) consisting solely of a visual evaluation, eliminated the possibility that either of these conditions, or precursors to these conditions, existed after the in-service injury.  Further, the examiner offers no discussion how he employed a separation examination report to conclude that the appellant had no continuing pain in the ankle at separation.  The evidence in the separation report consists of a slashmark in a box indicating an evaluation of the "lower extremities" solely for "strength, range of motion" indicating a normal condition, again based on unspecified evaluation procedures.  If the examiner is familiar with the tests performed at separation examinations and what they would prove as to the ankle, he includes no such discussion in his opinion.  The examiner also does not explain how he concluded that the appellant disclaimed ankle difficulties on the accompanying separation questionnaire when he stated that he had no "foot trouble."  

Memorandum decision at pages 3-4.  

Given these findings, the Court ordered the Board to "seek additional medical evidence to address the issues discussed above."  Id.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and any representative addressing the issue of entitlement to an initial rating in excess of 10 percent for PTSD and the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus.  The Statement of the Case must include all relevant law and regulations pertaining to the claims.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The RO should obtain a complete copy of the March 2003 VA medical examination report and ensure that it is associated with the record on appeal.  

3.  The appellant should be scheduled for a VA medical examination in connection with his claim of service connection for residuals of a left ankle injury.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant currently exhibits any left ankle, left foot, left hip, or left leg disability as a result of his November 1967 in-service left ankle injury.  

In the event the examiner concludes that the appellant currently exhibits a left ankle, left foot, left hip, or left leg disability as a result of his November 1967 in-service left ankle injury, he or she should also provide an opinion, with supporting rationale, as to whether the appellant's current low back disability is causally related to or aggravated by any disability or disabilities determined to have resulted from the November 1967 left ankle injury.  

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims of service connection for residuals of a left ankle injury, including disabilities of the left foot, hip and leg, and his claim of service connection for a low back disability.  

If any benefit sought remains denied, the appellant and his any representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



